Citation Nr: 1627662	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 1993, April 1994 to September 1994, December 1995 to November 2000, and December 2000 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for disabilities of the bilateral knees. 

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.

In May 2014 the Board remanded the claim for additional development, including to clarify whether the Veteran had arthritis in her knees.  The Board remanded the claim again in November 2015, finding that the examination was inadequate in that the assessment that the Veteran did not have arthritis was based on a 2009 x-ray examination.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a medical opinion with adequate rationale still has not been provided in this case.  The service treatment records show that the Veteran was found to have crepitus in the bilateral knees, with no laxity, on examination in September 2006.  She complained of bilateral knee pain when running and walking, and at the time of examination, as well.  She was assessed as having overuse changes in the knees.   A July 2009 service treatment record shows the Veteran's complaints of knee pain when she sat for prolonged periods, or when running, but she never had it evaluated.  Current treatment included Motrin.  The Veteran also underwent a pre-discharge VA examination in November 2009.  The Veteran stated that she had bilateral knee pain with constant aching, aggravated by running, climbing stairs, and prolonged walking that started in 2001 with running.  She noted that she brought this up with a clinician two years prior and was told it was likely arthritis, but no work-up was performed.  X-ray examination in November 2009 was normal; and range of motion was full.  The examiner diagnosed the Veteran with bilateral knee strain.  The RO asked the examiner to clarify whether the knee strain had resolved; and the examiner responded that there was no pathology.

The Board remanded the issue of service connection for a bilateral knee disability in May 2014 for an examination to properly address whether the Veteran has arthritis in the knees and to conduct range of motion studies.  The opinion provided was to specifically consider the Veteran's in-service findings and her statements concerning symptoms in her knees in service and since her discharge from service.

Thereafter, an examination was provided in January 2015.  Range of motion studies were conducted, which were found to be normal.  The examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome.  However, in assessing whether the Veteran had arthritis of the knees, the examiner referenced the November 2009 x-ray examination report, rather than conducting a new study to determine if arthritis had since developed.  The examiner determined that the Veteran's bilateral knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the only record of knee complaints was on the separation physical.  The examiner also determined that there was no objective evidence of injury or condition in service.

After the RO sought further clarification from the examiner, in a later supplemental statement, the examiner noted that the history by definition is the Veteran's statements regarding the problem and that therefore the examiner had "clearly acknowledged veterans[sic] statement asserting symptoms in service".  In a May 2015 supplemental opinion the examiner noted that previously on examination he had found that the Veteran had full range of motion in both knees and no objective evidence of injury or condition in service.  The only record of knee complaints was on the separation physical.  Therefore, the examiner determined that in the absence of any actual evaluation of the knees in service by a medical professional, there is no objective evidence connecting any current knee complaints to service.

The Board remanded the case again in November 2015 after finding that the examination report provided in 2015 was inadequate because the examiner relied on a November 2009 x-ray examination to determine that the Veteran did not have arthritis in 2015; that the findings in the service treatment records were not consistent with the examiner's comments that there was no objective of a knee condition in service; and that while the examiner had asserted that the Veteran's statements regarding knee pain in service were considered, the examiner dismissed those comments by instead relying on the fact that there was no record of treatment for knee pain until the complaint at separation.  However, the Veteran is competent to state that the knee pain had occurred more than just once.  Unless there is reason to show that the Veteran is not credible, her assertions regarding her symptoms that she is competent to observe must be taken as true.

The most recent examination and opinion was provided in February 2016.  The examiner noted that there was no crepitus on examination and that x-rays in 2009 showed no arthritis.  The examiner then determined that the Veteran's bilateral patellofemoral pain syndrome was not related to service, essentially because the Veteran never sought treatment in service and managed the knee pain with over-the-counter medication.  

The Veteran has stated consistently that she has had bilateral knee pain since service and continued to have knee pain after service.  Her service treatment records are consistent with her complaints as overuse changes in the knees were noted in 2006 and she was diagnosed with knee strain in 2009, prior to her separation from service.  Thus, the Board finds that the Veteran's statements concerning her knee symptomatology since service are competent and credible.  If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in service complaints and/or post service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  

For these reasons, another examination is warranted to resolve whether the Veteran has a present bilateral knee disability related to her military service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment pertaining to the knees from the VAMC in Richmond, Virginia dated since November 2014, or any other relevant VAMC.

2.  Ask the Veteran to identify all private medical care providers that have treated her for her knees.  Make arrangements to obtain all records that she adequately identifies.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted including x-ray and/or MRI studies to rule out arthritis of the knees.  X-ray examination in November 2009 should not be relied on to determine if the Veteran presently has arthritis.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present bilateral knee disability had its clinical onset during active service or is related to any in-service disease, event, or overuse injury.  

In providing this opinion, the examiner should acknowledge the following:

(a)  The service treatment records show that the Veteran was found to have crepitus with no laxity on examination in September 2006.  She complained of bilateral knee pain when running and walking, and at the time of examination, as well.  She was assessed as having overuse changes in the knees.   

(b)  A July 2009 service treatment record shows the Veteran's complaints of knee pain when she sat for prolonged periods, or when running, but she never had it evaluated.  Current treatment included Motrin.  

(c)  On a pre-discharge VA examination in November 2009, the Veteran stated that she had bilateral knee pain with constant aching, aggravated by running, climbing stairs, and prolonged walking that started in 2001 with running.  She noted that she brought this up with a clinician two years prior and was told it was likely arthritis, but no work-up was performed.  X-ray examination in November 2009 was normal; and range of motion was full.  The examiner diagnosed the Veteran with bilateral knee strain.  Upon a request for further clarification, the examiner responded that there was no pathology.

(d)  VA examinations in January 2015 and February 2016 showing a diagnosis of patellofemoral pain syndrome with no further x-ray studies performed.

(e)  The Veteran's competent and credible statements asserting symptoms in service and since her discharge from service.

The examiner should note that the Veteran is competent to state that her knees have been hurting since service, and her statements are credible, as they have been consistent throughout the appeal and are corroborated by her medical treatment records.  Thus, her statements must be accepted as true, regardless of whether there is evidence of treatment in the records.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the remaining claim on appeal.  If the benefit remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




